DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-28 are withdrawn/cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the engagement portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 29-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what structure is required of the claims, is the webbing, D-ring, connector, and shaft of the connector being positively claimed, or is the coupler just capable of use/function with? The claim language appears in some instances and some claims to positively recited the webbing, connector and D-ring structure, while other instances and other claims use functional language when referring to the structure. It is unclear what the claims require structurally and what is being positively claimed along with the coupler. 

Claim 5 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if any further coupler structure is being claimed and if the D-ring is being positively claimed. If the D-ring is not being positively claimed, then the coupler of claim 1 is not being further defined by claim 5. It is unclear what is required of the coupler to read on the limitation as claimed.

Claim 11 recites the limitation "the webbing straps".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how ‘the webbing straps” are structurally associated with the coupler device of claim 1. Are the webbing straps a structure of the coupler or are the webbings straps associated with another structure? It is unclear what is required structurally of the claim.

Claim 17 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is indefinite due to the “may” language. It is unclear if the passageway is or is not required to act as a bearing surface or not and if a specific structure is associated with this bearing surface. 

Claim 17 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what structure is required of the coupler to read on the limitations as claimed. Is the shaft of the connector being positively recited, is just a passageway being recited? What is a “plain bearing” and how does it affect the passageway structure of the coupler?

Claims 29 and 31 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what structure is required of the coupler to read on “should the body break, the webbing is still operatively connected to the D-ring”, since it is unclear if the D-ring and the webbing are being positively claimed or if they are only being claimed for use with the coupler. What structure of the coupler is required to read on this break language? Is further coupler structure required? It is unclear what is being claimed functionally and structurally.

Claim 37 recites the limitations "the intermediate surface of the webbing guidance surface”, “the upper section” and “the lower section".  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9-17, 29, 30-31 and 35-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perner et al. (US 10,232,199).
In regard to claim 1, Perner et al. teaches a coupler for a fall protection device (see figure 4A below), the coupler comprising a body having: a distal end and a proximal end (see figure 4A below); the distal end comprising a webbing guidance surface over which webbing is extendable (see figure 4A below); and the proximal end comprising an engagement portion to engage a D-ring of a harness the body further comprising a securement passageway through which a shaft of a connector of a fall protection device is securable (figure 4A below teaches all of the structure capable of functioning with connector), the securement passageway comprising a bearing surface which acts with an outer surface of the shaft of the connector to enable the shaft of the connector to rotate within the securement passageway and for the connector to articulate relative to the coupler (see figure 4A below teaches all of the structure capable of functioning with connector). 

    PNG
    media_image1.png
    305
    378
    media_image1.png
    Greyscale

 

 	In regard to claim 2, Perner et al. teaches the coupler comprises a single piece component and a shape of the body is moulded to provide all individual elements of the coupler and the body is absent of any moving components (see figure 4A, formed as a single component, the moulded language is a product-by-process limitation: see MPEP 2113).  

 	In regard to claim 3, Perner et al. teaches the engagement portion comprises an engagement groove (see annotated figure 4A above).

 	In regard to claim 5, Perner et al. teaches wherein the of the D-ring is a brace member (no further coupler structure being claimed, D-ring of Perner is a brace member: 180).
 
 	In regard to claim 9, Perner et al. teaches the engagement groove secures the orientation of the body relative to the D-ring and prevents significant rotational movement of the body about the part of the D-ring engaged within the engagement groove (see figure 4A above, no further engagement groove structure is being claimed, the groove is capable of preventing significant rotational movement about the body of the coupler, due to the coupler structure in relation to an attached D-ring).  

 	In regard to claims 10 and 35, Perner et al. teaches the webbing guidance surface comprises a curved surface and the webbing guidance surface comprises an upper section, an intermediate section and a lower section and wherein the upper section is substantially parallel to the lower section and the intermediate section comprises a substantially hemi-cylindrical surface (see figures 4A and 4B below). 


    PNG
    media_image2.png
    308
    540
    media_image2.png
    Greyscale

 
 	In regard to claim 11, Perner et al. teaches the webbing guidance surface is shaped to transmit a tensile force in the webbing straps to urge the coupler into engagement with a part of the D-ring (see Figures 4A and 4B above).  

 	In regard to claims 12 and 36,  Perner et al. teaches the guidance surface has a first lateral side providing a first retaining wall and a second lateral side providing a second retaining wall, wherein the first and second retaining walls are arranged to retain the webbing within the guidance surface (see Figures 4A and 4B above).  

 	In regard to claims 13 and 37,  Perner et al. teaches wherein the first and second retaining walls extend around the intermediate section of the webbing guidance surface and the first and second retaining walls provide a smooth surfaces to guide the webbing and wherein the first and second retaining walls are shaped inwardly as the first and second retaining walls extend from the upper section around the intermediate section and the first and second retaining walls are shaped outwardly as the first and second retaining walls extend from the intermediate section to the lower section (see annotated figure below).  

    PNG
    media_image3.png
    378
    442
    media_image3.png
    Greyscale

 	In regard to claims 14 and 38, wherein the first retaining wall and the second retaining wall define webbing guidance surface therebetween and a lateral extent of the webbing guidance surface varies between an upper section, intermediate section and a lower section and wherein the lateral extent of the webbing guidance surface gradually decreases from the upper section to the intermediate section and then the lateral extent of the webbing guidance surface gradually increases from the intermediate section to the lower section (see annotated figure above: inward intermediate section that would have a lesser lateral extent for the webbing to extend then the upper and lower retaining wall extend).  

 	In regard to claims 15 and 39,  Perner et al. teaches wherein the intermediate section provides a narrow webbing guidance surface relative to the webbing guidance surface in the upper section and/or the lower section (see annotated figure above, inward intermediate section being narrower than upper and lower section). 
 
 	In regard to claim 16, Perner et al. teaches the securement passageway provides a cylindrical passageway and the securement passageway provides a uniform internal bearing surface through the entire lateral width of the body and 4Response to Restriction Requirement and Preliminary AmendmentSerial No.: 16/744,544Docket No.: C5141.116.103 wherein the securement passageway defines a rotational axis about which a shaft contained therein is rotatable (see annotated figure 4A above detailing securement passageway).  

 	In regard to claim 17, Perner et al. teaches the internal bearing surface of the securement passageway may provide a bearing surface for a plain bearing whereby a shaft of the connector acts as a journal and the passageway acts as the bearing surface (see annotated figure 4A above detailing securement passageway).  
  
 	In regards to claims 29 and 31, Perner et al. teaches wherein the body is configured and arranged to be held in place between the webbing and the D-ring, and wherein should the body break, the webbing is still operatively connected to the D-ring (Perner et al. teaches all of the structure claimed that is capable of performing as desired).  

 	In regard to claim 30, Perner et al. teaches a coupler for a fall protection device (see figures 4A and 4B), the coupler comprising a body having: a distal end and a proximal end (see figures 4A and 4B); the distal end comprising a webbing guidance surface over which webbing is extendable (see annotated figure 4A above); and the proximal end comprising an engagement portion to engage a D-ring of a harness (see annotated figure 4A above); the body comprising a single piece component and being absent of any moving components (see figures 4A and 4B, single component); the body further comprising a securement passageway through which a shaft of a connector of a fall protection device is securable (securement passageway in Figure 4A detailed above that is capable of functioning with device as desired), the securement passageway comprising a bearing surface which acts with an outer surface of the shaft of the connector to enable the shaft of the connector to rotate within the securement passageway and for the connector to articulate relative to the coupler (securement passageway in Figure 4A detailed above that is capable of functioning with device as desired).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6-8 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perner et al. (US 10,232,199) in view of Seman (US 10,343,001).
Perner et al. teaches a coupler for a fall protection device as described above in claim 1 and 3. However, Perner et al. fails to teach the engagement groove preventing rotation of a D-ring engaged therein.
 	In regard to claim 4, Seman teaches an engagement groove for retaining a pin comprising a first lateral side wall, a second lateral side wall and a bottom wall and intersections between the lateral side walls and the bottom wall preventing rotation of a part engaged therein (see figure 9, identifier 98: column 4, lines 49-52).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the D-ring pin (180) of Perner et al. with the engagement groove having a rotation preventing means as taught by Seman, since the D-ring pin (180) of Perner et al. provided with the engagement groove having a rotation preventing means would provide a D-ring coupling pin with rotation retaining means to prevent the D-ring from rotating providing a more stable attachment (Semen: column 4, lines 49-52).

 	In regard to claim 6, Perner et al. teaches wherein the engagement groove comprises a linear engagement groove (see annotated figure 4A above groove is linear).  

  	In regard to claims 7 and 33, Perner et al. teaches wherein in which the engagement groove extends along a full lateral length of the body from a first lateral end to a second lateral end (see groove extending along a full lateral length of body from two ends).  

 	In regard to claim 8, Perner et al. teaches wherein the engagement groove engages part of the D-ring to orientate the coupler outwardly and away from the D-ring and for the distal end of the body to locate outward from part of the D-ring (see figure 2, engagement groove and D-ring that allows for outwardly orientation as desired).  

 	In regard to claim 32,  Seman teaches an engagement portion comprising an engagement groove configured and arranged to receive a part of a pin, the engagement groove comprising a first lateral side wall, a second lateral side wall, and a bottom wall and intersections between the lateral side walls and the bottom wall prevent rotation of the part of the pin engaged therein (see figure 9, identifier 98: column 4, lines 49-52).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the D-ring pin (180) of Perner et al. with the engagement groove having a rotation preventing means as taught by Seman, since the D-ring pin (180) of Perner et al. provided with the engagement groove having a rotation preventing means would provide a D-ring coupling pin with rotation prevention to prevent the D-ring from rotating providing a more stable attachment (Semen: column 4, lines 49-52).

 	In regard to claim 34, Seman teaches wherein the engagement groove secures the orientation of the body relative to the pin and prevents significant rotational movement of the body about the part of the pin engaged within the engagement groove (see figure 9, identifier 98: column 4, lines 49-52).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the D-ring pin (180) of Perner et al. with the engagement groove having a rotation preventing means as taught by Seman, since the D-ring pin (180) of Perner et al. provided with the engagement groove having a rotation preventing means would provide a D-ring coupling pin with rotation prevention to prevent the D-ring from rotating providing a more stable attachment (Semen: column 4, lines 49-52).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Shaver et al. (US 2020/0203549) and Carrasca et al. (US 11,369,816) are of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732